Title: To George Washington from Elizabeth Foote Washington, 9 October 1797
From: Washington, Elizabeth Foote
To: Washington, George

 

Dear Sir.
Hay-Field oct. 9th 1797

My authority for accusing Mr Triplett with an intention of not concerning in the suit proceeded from Capt. Johnston, who I got to apply to Mr Triplett, now whether he made a true report or not I Cant say, but sure I am those were Johnstons Ideas from what he said to me when the affair first came out, & perhaps he might wish to get Mr Triplett to think so, because when it was mention’d to him again to day, his reply was, that he was willing to bear his part if Mr Triplett was. my nephew will go to Stafford this week to look for papers, he has been to Prince William office, but none could be found there. I am dear Sir with great esteem your very Hle Sert

Eliza Washington

